Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---Para. [0027] mentions an axial length “212”, however, the drawings (see at least Fig. 2) does not show this reference number. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
---In Fig. 5, reference character “114” has been used to designate both flow passage 114 (middle of Fig. 5) and the lower void (bottom of Fig. 5). Additionally, reference characters “116” and “114” (the bottom one) in Fig. 5 appears to be a typo since “116” is used in the specification to denote the block 116 (of the valve member 110); whereas Fig. 5 appears to use “116” to denote the “upper void 216” and “114” is used in the specification to denote the flow passage 114 (of the valve member 110); whereas Fig. 5 appears to use “114” (the one at the bottom of Fig. 5) to denote the “lower void 214.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
---In Para. [0038] L2-3, “the valve member 210” should be –the valve member 110—since reference number “210” is for the bypass 210.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitations: 
“1. A valve assembly, comprising: a valve body; an opening extending through the valve body along a longitudinal axis; a valve member arranged within the opening, the valve member being movable, along the longitudinal axis, between an open position and a closed position; an upper seal positioned within a top seal orifice formed in the valve member, the upper seal positioned to seal against at least a first portion of the valve body; and a lower seal positioned within a bottom seal orifice formed in the valve member, the lower seal positioned to seal against at least a second portion of the valve body, wherein both the upper seal and the lower seal travel with the valve member as the valve member moves between the open position and a closed position, the upper seal and a lower seal defining a cavity that maintains a substantially constant value throughout movement of the valve member.”
Notice that the limitations of L11 “a closed position” and “a lower seal” are already recited in L5 and L8, respectively. It is unclear and indefinite if the latter recitations are the same as the previous recitations or if they are distinct. Based on the record, the Office will assume that they are the same limitations. The Office suggests amending L11 to --the closed position-- and --the
Claim(s) 2-8, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 18-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kintner (US 3,426,799).
Regarding claim 1, as best understood by the Office, Kintner (US 3,426,799) teaches in at least Figs. 1-2 of a valve assembly (valve 1), comprising: a valve body (valve body 2); an opening (see the inner space of valve body 2 wherein the valve member resides) extending through the valve body along a longitudinal axis; a valve Thus, the device of Kintner meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the valve assembly of claim 1, wherein the lower seal has a range of travel that is axially lower than a vertical position (the horizontal axis in Figs. 1-2 is being defined as the “vertical axis”) of a valve seat (see the area of the valve body 2 that engages with seal 14 around inlet port 3); the device of Kintner meets this limitation with the lower seal 15 having a range of travel that is axially lower than the vertical position of the valve seat as shown in at least Figs. 1-2. 
Regarding claim 3 and the limitation of the valve assembly of claim 1, wherein the upper seal has a range of travel that is axially higher than a vertical position (the horizontal axis in Figs. 1-2 is being defined as the “vertical axis”) of a valve seat (see the area of the valve body 2 that engages with seal 14 around inlet port 3); the device of 

Regarding claim 18, in making and/or using the device of Kintner (US 3,426,799; see at least Figs. 1-2), Kintner teaches of a method for forming a translating cavity valve (valve 1), comprising: providing a valve body (valve body 2) having an opening (see the inner space of valve body 2 wherein the valve member resides) that intersects a flow bore (see the flow passage in port 3 that allows fluid to flow through the valve and toward port 4); providing a valve member (see the piston valve assembly 9, 9’, 10, 11, 12, 15), the valve member having an upper seal (seal 13) and a lower seal (seal 15) arranged at opposing ends of the valve member, a flow passage (see the space or spaces between seals 13 and 15 that allow fluid from port 3 to flow through the valve) being between the upper seal and the lower seal; arranging the valve member within the opening; and engaging the valve body with the upper seal and the lower seal to from a cavity (see the space or spaces between O-ring 10 and 12). Thus, the device of Kintner meets all the limitations of claim 18.
Regarding claim 19
Regarding claim 20 and the limitation of the method of claim 18, wherein the cavity moves along with the valve member as the valve member moves between an open position and a closed position; the device of Kintner meets this limitation with the space between the seals moving along with the valve member as it moves in a similar manner as applicant’s invention (see at least Figs. 1-2).

Claim(s) 1, 8-11 and 18-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Rouax (US 2,986,367).
Regarding claim 1, as best understood by the Office, Rouax (US 2,986,367) teaches in at least Figs. 1-7 of a valve assembly, comprising: a valve body (see the housing assembly comprising  the body 11 and plates 17 and 18); an opening (see the inner space where the valve member resides) extending through the valve body along a longitudinal axis; a valve member (valve means 31 and plate 49) arranged within the opening, the valve member being movable, along the longitudinal axis, between an open position and a closed position; an upper seal (outer seal 57) positioned within a top seal orifice (see the space where the seal 57 resides) formed in the valve member, the upper seal positioned to seal against at least a first portion of the valve body; and a lower seal (inner seal 45) positioned within a bottom seal orifice (the space where the seal 45 resides) formed in the valve member, the lower seal positioned to seal against at least a second portion of the valve body, wherein both the upper seal and the lower seal travel with the valve member as the valve member moves between the open position and a closed position, the upper seal and a lower seal defining a cavity (see the space between seal 57 and seal 45) that maintains a substantially constant value Thus, the device of Rouax meets all the limitations of claim 1. 
Regarding claim 8, and the limitation of the valve assembly of claim 1, wherein the valve member is oblong shaped; the device of Rouax meets this limitation as shown in at least Figs. 1 and 3-7.

Regarding claim 9, Rouax (US 2,986,367) teaches in at least Figs. 1-7 of a valve assembly, comprising: a valve body (see the housing assembly comprising  the body 11 and plates 17 and 18), the valve bodying having a flow bore (see the horizontal flow passage that allows fluid to flow from port 24 to port 25) extending along a flow bore axis; an opening (see the inner space where the valve member resides) extending through the valve body along a longitudinal axis, the opening intersecting the flow bore; a valve member (valve means 31 and plate 49) positioned within the opening, the valve member being movable between an open position that aligns a flow passage (flow-way 44) with the flow bore and a closed position that aligns a block (the portion of the valve member that blocks the flow bore) with the flow bore; and a cavity (see the space between seal 57 and seal 45) defined by an upper seal (outer seal 57) of the valve member and a lower seal (inner seal 45) of the valve member, the cavity being translatable along the longitudinal axis in response to movement of the valve, the upper seal and lower seal each engaging the valve body to block fluid ingress into the opening (see at least Cols 4-7 for more details of the construction and operation of the device of Rouax). Thus, the device of Rouax meets all the limitations of claim 9
Regarding claim 10 and the limitation of the valve assembly of claim 9, wherein a cavity volume is substantially constant throughout movement of the valve member; the device of Rouax meets this limitation with the space between the seals remaining the same in a similar manner as applicant’s invention (see at least Fig. 1). 
Regarding claim 11 and the limitation of the valve assembly of claim 9, wherein the upper seal is arranged within a top seal orifice (see the space where the seal 57 resides) formed in the valve member and the lower seal is arranged within a bottom seal orifice (the space where the seal 45 resides) formed in the valve member; the device of Rouax meets this limitation as shown in at least Fig. 1.

Regarding claim 18, in making and/or using the device of Rouax (US 2,986,367; see at least Figs. 1-7), Rouax teaches of a method for forming a translating cavity valve, comprising: providing a valve body (see the housing assembly comprising  the body 11 and plates 17 and 18) having an opening (see the inner space where the valve member resides) that intersects a flow bore (see the horizontal flow passage that allows fluid to flow from port 24 to port 25); providing a valve member (means 31 and plate 49), the valve member having an upper seal (outer seal 57 arranged on an outer end of the valve member) and a lower seal (inner seal 45 arranged on an inner end of the valve member) arranged at opposing ends of the valve member, a flow passage (flow-way 44) being between the upper seal and the lower seal; arranging the valve member within the opening; and engaging the valve body with the upper seal and the lower seal to from a cavity (see the space between seal 57 and Thus, the device of Rouax meets all the limitations of claim 18.
Regarding claim 19 and the limitation of the method of claim 18, further comprising: forming a top seal orifice (see the space where the seal 57 resides) in the valve member, the top seal orifice receiving the upper seal; and forming a bottom seal orifice (the space where the seal 45 resides) in the valve member, the bottom seal orifice receiving the lower seal; the device of Rouax meets this limitation as shown in at least Fig. 1.
Regarding claim 20 and the limitation of the method of claim 18, wherein the cavity moves along with the valve member as the valve member moves between an open position and a closed position; the device of Rouax meets this limitation with the space between the seals moving along with the valve member as it moves in a similar manner as applicant’s invention (see at least Fig. 1).

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are Rouax (US 2,986,367), Kintner (US 3,426,799), Nelson (US 4,625,942), Knox (US 2,911,186), Baker (US 5,377,955) and Dhawan (US 8,672,295). Dhawan, Baker and Nelson teaches Kintner and Knox teaches of examples of reciprocating valves having either at least two seals engaging with a valve housing or including a bypass along the longitudinal axis similar to features of applicant’s claimed invention. Rouax teaches of a gate valve comprising a sealing structure and a bypass/pressure balancing structure similar to applicant’s general invention. Notice that while having some similarities, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the bypass (210), the upper and lower voids (216, 214), the seal integrity system (600), the stem packing (602), the sealing planes of the upper and lower seals (302, 304), the valve seat (122) and the bevels (306, 308) in combination with all the limitations as claimed in claims 4-7 and 12-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753